Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 07/30/2020. Claims 1-20 are pending in this application. 

Information Disclosure Statement
3.	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) filed on 07/30/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	At step 1, the claim(s) recites the limitation of a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
Claims 1, 8, and 15 recites “receiving a command from a user; calculating, based on a time delay of the command, a hesitancy of the user; and calculating, based on the hesitancy, a severity value of the command; determining, based on the severity value, whether a validation of the command is implicated; and prompting, responsive to a determination that a validation of the command is implicated, the user to validate the command.” These limitations, under its broadest reasonable interpretation, covers performance of the limitation using human mental mind or pen and paper (If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  
As an example, one can easily perform the recited features above (more precisely, claimed element as whole) read on an individual performing the claimed steps mentally or with pencil and paper based on seeing how a user communication and interaction question or instruction are not clear. Also, regarding claims 8 and 15, other than reciting “one or more processor,” “one or more computer-readable memories”, and “one or more computer-readable tangible storage media”, nothing in the claim element precludes the step from practically being performed in the mind with pen and paper, Also, there is no explicit definition of “a severity value” and “validation of the command” being provided in the specification, therefore, under the broadest reasonable interpretation, this can be simply interpreted as level of misunderstanding of un instruction or poor instruction and repeating of an instructing during conversation for clarity and validation, respectively. 

At step 2A, prong 1, Does the claim recite a  judicial exception? 
	This judicial exception is not integrated into a practical application. In particular, the claim (e.g. claims 8 and 15) only recites generic computer additional elements – using a processor, memory, and computer-readable storage media to perform both the combining, monitoring, adjusting steps. The processor and memory in both steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing a response to a user ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  	

	Step 2A prong 2: Does the claim recite additional elements? Do those additional elements, individually and in combination, integrate the judicial exception into a practical application?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the providing, monitoring, determining, providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. As already discussed above, claims 8 and 15 recite some additional limitations, however those limitations do not amount to significantly more than the judicial exception. 
	Dependent claims 2-7, 9-14, and 16-20 which relies on independent claims 1, 8, and 15, further do not include additional elements that are sufficient to amount to significantly more than the judicial exception and still can be performed using human mind, pen, and paper, therefore, they are rejected under similar rationale as set forth above.


5.	Claims 15-20 are rejected under 35 U.S.C. 101 because claims 18-20 are directed to a “computer readable storage medium” that could be non-transitory medium or transitory medium since the specification is silent with respect to which the “computer readable storage medium” includes or excludes. As such, in a broadest reasonable interpretation, the claimed medium can include signal per se which is non-statutory. Examiner recommends that the claims be amended to “non-transitory computer readable storage medium” in order to overcome this 101 rejection.
Appropriate correction is required.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anzures et al., (Pub. No.: US 20210065691 A1A1, Pub. Date: 2021-03-04) in view of Snitkovskiy (Pub. No.: US 20070033054 Al, Pub. Date: 2007-02-08.)

Regarding independent Claim 1,
	THOLFSEN  teaches a method, comprising: 
receiving a command from a user (see THOLFSEN :Fig.2A, [0037], “sensitivity feature can receive (205) audio input.)
calculating, based on a time delay of the command, a hesitancy of the user (see THOLFSEN :Fig.2A, [0038], “The sensitivity feature can determine (210) (calculate) speech errors for the audio input using at least a sensitivity level. As previously described, examples of speech errors can include, but are not limited to, mispronunciation errors, repetition errors, insertion errors, substitution errors, omission errors, and hesitation errors. Each word may have more than one different type of speech error.”)
calculating, based on the hesitancy, a severity value of the command (see TOLFSEN :Fig.2A, [0038], “The sensitivity level (severity value) determines (calculates) how sensitive the sensitivity feature will be when indicating speech errors. In some cases, the sensitivity level may have multiple levels, including but not limited to, an ultra-level, a high level, a moderate level, and a low level. In some cases, the sensitivity level may be a value, such as a percentage. For example, the sensitivity level may range from 0 to 100, where 100 is the highest level (or 0 to 1, where 1 is the highest level).”, [0041], “The sensitivity level can include different sensitivity levels for one or more of the speech errors. For example, the sensitivity level can include a mispronunciation sensitivity level, a repetition sensitivity level, an insertion sensitivity level, a substitution sensitivity level, an omission sensitivity level, a hesitation sensitivity level, or a combination thereof.”)

	As, shown above, THOLFSEN  teaches determining a hesitation or error in user voice input command and based on the hesitancy of the user input determine a sensitivity level of user voice input command. THOLFSEN  does not teach the implication of prompt to validate 
and confirm user input command.

THOLFSEN  does not teach or suggest the system wherein :  
determining, based on the severity value, whether a validation of the command is implicated, and 
prompting, responsive to a determination that a validation of the command is implicated, the user to validate the command.

However, Snitkovskiy teaches the system wherein:  
determining, based on the severity value, whether a validation of the command is implicated (see Snitkovskiy: Fig.4, [0036], “If the recognized speech is a command, then the validation component 320 determines if the command is destructive or non-destructive, or whether to request confirmation as illustrated by step 356.” i.e. if the voice command is not clear the system determines a validation of the command is necessary), and 
prompting, responsive to a determination that a validation of the command is implicated, the user to validate the command (see Snitkovskiy: Fig.3, [0029], “ If the input command 312 is one of the destructive commands in data store 322, then the validation component 320 will prompt the user as illustrated by block 324 to confirm that the user wishes to proceed. For example, if the user is creating an e-mail message and utters the word "send", the validation component 320 would prompt the user to confirm that the user wishes to send the e-mail.”), 

	Because both THOLFSEN and Snitkovskiy are in the same/similar field of endeavor of copy and paste operation and clipboard management, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of THOLFSEN  to include the system that determine a validation of the command is necessary based on user input hesitation and prompting the user to validate the command as 
taught by Snitkovskiy. After modification of THOLFSEN , the automatic speech sensitivity adjustment feature that determines speech errors can also determine a validation and a prompt to validate the command is necessary as taught by Snitkovskiy. One would have been motivated to make such a combination in order to provide users an interactive, accurate and efficient virtual assistant platform to perform different functions efficiently.  

Regarding Claim 2,  
	THOLFSEN  and Snitkovskiy teaches all the limitations of claim 1. Snitkovskiy further teaches the method comprising: 
receiving a response to the prompting, the response indicating that the command is valid (see Snitkovskiy: Fig.3, [0029], “As shown in step 360, if the destructive command is confirmed by the user, then the command is converted into the selection of a user interface element at step 359. Otherwise, if the user does not confirm the command, the command is not executed. The process waits for the next speech input as illustrated in step 399.)”; 
executing the command (see Snitkovskiy: Fig.3, [0029], “if the destructive command is confirmed by the user, then the command is converted (executed) into the selection of a user interface element at step 359”) and
updating a command history database (see Snitkovskiy: Fig.2, [0040], “A list of destructive commands can be manual input( updated) into the data store 322.”) based on: 
the command; the severity value; and the response (see Snitkovskiy: Fig.3, [0029], “A list of destructive commands can be manual input into the data store 322. For example, the destructive commands can be entered without user input. In another embodiment, data store 322 records are generated based upon feedback from the user. In a further embodiment, the end user can configure the application (even while the application is running) to modify the list of destructive words in the data store 322. For example, if the speech recognition component 304 outputs the command "run", but the user did not utter or intend the "run" command, the user can provide feedback to the application indicating that there was a recognition error. Specifically the user can indicate that the command "run" should not have been executed and that the "run" command must be validated in the future.”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of THOLFSEN  to include the system that execute the command and update the database about the command as taught by Snitkovskiy. One would have been motivated to make such a combination in order to provide users robust,  interactive, accurate and efficient virtual assistant service to perform different functions efficiently.  

Regarding Claim 3,
	THOLFSEN  and Snitkovskiy teaches all the limitations of claim 1. Snitkovskiy further teaches the method comprising:
receiving a response to the prompting, the response cancelling the command (see Snitkovskiy: Fig.4, [0038], “the user does not confirm the command, the command is not executed. The process waits for the next speech input as illustrated in step 399.”) 
cancelling the command (see Snitkovskiy: Fig.4, [0038], “the user does not confirm the command, the command is not executed. The process waits for the next speech input as illustrated in step 399.”) and 
updating a command history database (see Snitkovskiy: Fig.2, [0040], “A list of destructive commands can be manual input( updated) into the data store 322.”) based on: 
the command; the severity value; and the response (see Snitkovskiy: Fig.3, [0029], “A list of destructive commands can be manual input into the data store 322. For example, the destructive commands can be entered without user input. In another embodiment, data store 322 records are generated based upon feedback from the user. In a further embodiment, the end user can configure the application (even while the application is running) to modify the list of destructive words in the data store 322. For example, if the speech recognition component 304 outputs the command "run", but the user did not utter or intend the "run" command, the user can provide feedback to the application indicating that there was a recognition error. Specifically the user can indicate that the command "run" should not have been executed and that the "run" command must be validated in the future.”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of THOLFSEN  to include the system that execute or cancel the command and update the database about the command as taught by Snitkovskiy. One would have been motivated to make such a combination in order to provide users robust,  interactive, accurate and efficient virtual assistant service to perform different functions efficiently.  

Regarding Claim 4,
	THOLFSEN and Snitkovskiy teaches all the limitations of claim 1. THOLFSEN further teaches the method wherein the determining is further based on a command history database (see THOLFSEN : Fig.1, [0084], “user can provide audio input 415 in an audio input field 410 of the user interface 405 and be presented with a list of results based on audio input 415. In this example, the personal digital assistant application provides any documents the user has saved locally (or in a mapped online resource) related to the audio input 415.”)

Regarding Claim 5,
	THOLFSEN  and XXXX teaches all the limitations of claim 1. THOLFSEN  and XXXX further teaches the method wherein the prompting is based on: the hesitancy; and a security level of the command.

Regarding Claim 6,
	THOLFSEN  and XXXX teaches all the limitations of claim 1. THOLFSEN  and XXXX further teaches the method wherein the command includes a value; and the method further comprises comparing the value to a normal range of values, wherein the determining is further based on the comparison (see THOLFSEN : Fig.1, [0042], “ sensitivity level defines a threshold value in which the speech errors are determined. For example, an ultra-sensitivity level may define the threshold value as 60, a high sensitivity level may define the threshold value as 70, a moderate sensitivity level may define the threshold value as 80, and a low sensitivity level may define the threshold value at 90. In cases where the sensitivity level is a value, the threshold level value may be defined based on the sensitivity level value.”)

Regarding Claim 7,
	THOLFSEN and Snitkovskiy teaches all the limitations of claim 1. THOLFSEN further teaches the method comprising calculating a likelihood of command reversal, wherein the severity value is further based on the likelihood of command reversal (see THOLFSEN: Fig.2A, [0037], “The sensitivity feature can re-determine (225) the speech errors for the audio input using at least the second sensitivity level. Similar to steps 265, 270, 275, and 280, the sensitivity feature can apply the second sensitivity level to the obtained speech score to re-determine the speech errors for the audio input. In some cases, the sensitivity feature can, for each word of the one or more spoken words in the audio input, determine if the speech score is above a threshold value set by the second sensitivity level.”)

Regarding independent Claim 8,
	Claim 8 is directed to a system claim and the claim has similar/same claim features/limitations as Claim 1 and is rejected under the same rational

Regarding Claims 9-14,  
	Claims 9-14 are directed to a system claim and the claims have similar/same claim features/limitations as Claim 2-7 and are rejected under the same rationale.

Regarding independent Claim 15,
	Claim 8 is directed to a computer product claim and the claim has similar/same claim features/limitations as Claim 1 and is rejected under the same rational

Regarding Claims 16-20,  
	Claims 9-14 are directed to a system claim and the claims have similar/same claim features/limitations as Claim 16-20 and are rejected under the same rationale.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20190051289 A1
Yoneda; Masaharu
Title: Voice Assistant System, Server Apparatus, Device, Voice Assistant Method Therefor, And Program To Be Executed By Computer.
Description: voice assistant system includes a server apparatus performing voice assistant and a plurality of devices, in which the server apparatus and the devices are communicatively connected to each other. The plurality of devices each records the same user's speech through a microphone, and then transmits recorded data of the same user's speech to the server apparatus
US 20190318759 A1
DOSHI; Paras Surendra
Title: Context-Based Detection Of End-Point Of Utterance.
Description: Detect end-point of utterance of a user's voice command are disclosed. In some implementations, detecting the end-point of utterance is based on context of the speech content including the utterance, as described further herein.

US 10224035 B1
Koenig; Eric
Title: Voice Search Assistant
Description: assisting voice searches may commence with receiving a voice query from a user and transmitting the voice query to a plurality of natural language processing systems


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177